291 S.W.3d 855 (2009)
STATE of Missouri, Respondent,
v.
James SMALLEY, Appellant.
No. ED 91540.
Missouri Court of Appeals, Eastern District, Division Three.
September 8, 2009.
Chris Koster, Attorney General, Richard S. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Alexandra E. Johnson, Saint Louis, MO, for Appellant.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
James Smalley appeals the judgment entered upon a jury verdict convicting him of trafficking drugs in the second degree. We find that the trial court did not clearly err in overruling Smalley's motion to suppress the cocaine officers found on Smalley's person. We also find that the trial court did not err in admitting exhibits and testimony relating to the cocaine. Finally, we find that the trial court's rulings on objections during closing arguments were not erroneous.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).